To BE PUBLIsHED

§§npreme Coan of BeanHgN AL

DAT|E/#/M/w.;» za.,.,.,z>¢

KENTUCKY BAR ASSOCIATION
V. IN SUPREME COURT
GENON GINN HENSLEY ~ RESPONDENT

OPINION AND ORDER

The Board of Governors of the Kentucky Bar Association '(KBA) has
recommended that Genon Ginn Hensley be found guilty of 12 counts of
misconduct and be suspended from the practice of law for 181 days. This
Court agrees and adopts the recommendation.

Henslevaas admitted to the practice of law in the Commonwealth of
Kentucky on November 7, 1984, and her KBA member number is 31273'.: Her
bar roster address is 3003 Bushmill Park Road, Louisville, Kentucky 40241.

This» disciplinary matter arises from four separate KBA Files, Nos. 23362,
23465, 24192, and 16-DIS-24310. Hensleyis conduct in those cases has not
been disputed, this case having proceeded as a default matter before the KBA’s

Board of Governors.
KBA File No. 23362`re1ates to a criminal charge filed in November 2014
against Hensley for having failed to maintain automobile liability insurance,

Which is a misdemeanor. (She had also been charged With several violations:

operating on a suspended license, speeding, and reckless driving, although
these do not appear to have been the source of the misconduct charge.)' In
January 2015, the Office of Bar Counsel sent a letter inquiring- about the
misdemeanor, but Hensley did not respond.

/

In May 2015, the Office of Bar Counsel sent.another letter inquiring
about the misdemeanor charge. On May 26, Hensley responded that she had~
mistakenly failed to maintain her insurance, and that two separate charges for
the same offense_'the November 2014 one that led to the disciplinary inquiry,_
and an earlier one in Sept'ember 2014_had been combined into one, to which
she pleaded guilty in April 2015. She had been sentenced to 120 days in jail,
conditionally discharged for two years on the condition that she maintain
automobile insurance during the discharge period.

4 The Office of Bar Counsel Wrote to Hensley requesting clarification about
the other charge from Septe_mber 2015, about which it had been previously
unaware. She did not respond. The Office of Bar Counsel sent a follow-up
letter, but again received no response.

n The-Inquiry Commission filed a bar complaint alleging a violation of SCR
3.130-8.;1(b),_ Which makes it misconduct fora lawyer to commit a criminal act
reflecting on the lawyer’s honesty and trustworthiness or fitness as an
attorney. The complaint also advised Hensley that her failure to.respond could

result in an additional charge under SCR 3.130-.8. l(b), which prohibits a

lawyer from knowingly failing to respond to a-lawful demand for information

from a disciplinary authority in connection with a disciplinary action. The
complaint was served on Hensley by certified mail, but she did not respond.

The Inquiry Commission then issued a two-count charge alleging that '
Hensley violated SCR 3.130j8.4(b) and \-8.1(b). She was served with the charge
but filed no answer.

KBA File No. 23465 grew from Hensley’s representation of Kathryn
Pendleton in a bankrupth proceeding No written fee agreement was signed,
and no bankruptcy petition was filed.- Pendleton inquired/about the status of
her case in July 2014, but her call was not returned. ln December 2014,
Pendleton met with Hensley to review the draft bankruptcy petition. She
claimed there were numerous errors in the draft, and in January 2015 she
requested a return of the retainer she had paid. Hensley did not respond.

In February 2015, Pendleton filed a bar complaint In March 2015,
Pendleton’s new counsel contacted the Office_of Bar Counsel to confirm that
she paid a retainer to Hensley. Hensley,`was served with the complaint but did
not respond to it.

In July 2015, the Inquiry Commission issued a four-count'charge
alleging the following violations:

(l) SCR 3.130-1.3, Which requires a lawyer to act With reasonable

diligence and promptness in representing a client;

(2) SCR 3.130-1.4(a)(4), which requires a lawyer to promptly comply with

reasonable requests for information;

(3) SCR.3.130-1.16(d), which requires a lawyer to take reasonable steps l
to protect a client’s interests, including refunding any advance
payment of a fee that has not been earned, upon termination of the
representation; and 4

(4) SCR 3.130-8.1(b), which prohibits a lawyer from knowingly failing to
respond to a lawful demand for information from a disciplinary `
authority connected to a disciplinary action. v

Hensley was served with the charge by the Jefferson County Sheriff"s Office,
and by service viadthe KBA’s executive director under SCR 3.175(2). Hensley
did not answer the charge.

KBA_File No. 24192 arose from Hensley’s representation of Bryan-
Gitlewski in a bankruptcy proceeding. Gitlewski claimed that he hired Hensley
in March 2015, paying her a total fee of $1,300. From then until November
2015, Gitlewski made numerous phone calls to llensley’s office and left
multiple messages, but she never replied. In August 2015, his wife went to
Hensley’s office, where she was told that the bankruptcy petition was filed and
that they would be receiving information from the bankruptcy court within 30
days. Gitlewski contacted the bankruptcy court, which advised him that no
petition had been filed.

‘In November 2015, Gitlewski filed a bar complaint, which was served on
Hensley by.certified mail and by service through the executive director under

SCR 3.175(2). She filed no response.

§ In March 2016, the Inquiry Commission issued a five-count charge
alleging the following violations:
(1) SCR 3.130-1.3, which requires a lawyer to act with reasonable
diligence and promptness in representing a client; n
(2) SCR 3.130-1.4(a)(4), which requires a lawyer to promptly comply with
reasonable requests for information; v
(3) SCR 3.130-1.16(d), which requires a lawyer to take reasonable steps
to protect a client’s interests, including refunding any advance
payment of a fee that has not been earned, upon termination of the
l representation;
` (4) SCR 3`.130-8.4(0), which makes it misconduct for a lawyer to engage
in any dishonesty, fraud, deceit, or misrepresentation; and
(5) SCR 3.130-8.1(b), which prohibits a lawyer from knowingly failing to
respond to a lawful demand'for information from a disciplinary
authority connected to a disciplinary action.
Hensley was served via the KBA’s executive director under SCR 3.175(2). She
did not answer the charge. _

v KBA File No. 16-DIS-2431`0 arose from Hensley’s representation .of Lori _
Williams. Hensley was hired to file a Chapter 7 bankruptcy petition inl
December 2014. After three months, the petition Was filed and the filing fee
was paid. Hensley mailed Williams a letter informing of the meeting of
creditors, but she did not tell Williams that she would need a certificate for

completing a credit-counseling course. On March 17, 2015, the bankruptcy

' 5

/

' court dismissed the petition because the necessary documents had not been
filed. In June 2015, Williams sought pro se to have her petition reinstated, but
her motion Was denied. l

On November 2015, Hensley filed a second bankruptcy petition. This
petition also was missing the credit-counseling certificate. The bankruptcy
court dismissed this petition for the same reason.

d Williams requested a refund of her fee, which did not occur until after
she filed her bar complaint in January 2016. That complaint was served on
Hensley in March 2016, but she did not file a response.

In. May 2016, the Inquiry Commission issued a three-count charge
alleging the following violations: y
(1) SCR 3.130-1.3, Which requires a lawyer to act with reasonable
diligence and promptness in representing a client;
(2) SCR 3.130-1.4(a)(3.), which requires a lawyer keep a client reasonably
informed about a matter; and v
(3) SCR 3.130-8.1(b'),' which prohibits a lawyer from knowingly failing to
respond to a lawful demand for information from a disciplinary
authority connected to a disciplinary action.
Hensley was'served with the charge by certified mail on May 25, 2016. She did
not answer the charge. l
Because Hensleyvnever filed answers to the charges in these four cases,
this matter Was submitted to the Board of Governors as a default case under

SCR 3.210.

The Board voted to find Hensley guilty of all but one count. The Board
voted not guilty `as to the violation of SCR 3.130-1.16(d) in KBA File No. 23465'.
After this vote, the'Board considered Hensley’s history of discipline, which
consists of two cases. The first resulted in the 61-day suspension, which was
probated for two years with conditions in 2007. See Hensley v. Kentucky Bar
Ass’n, 222 S.W.3d.232, 235 (Ky. 2007). The second was a private admonition
in 2010. `

The Board then considered the appropriate sanction. An 1 l-member
majority of the Board voted to recommend that Hensley be suspended from the
practice of law for 181 days, that she be required to refund $1,300 to Bryan
Gitlewski, and that she be required to pay the costs of these proceedings Five
» members of the Board would have recommended a one-year suspension

At this point neither the KBA’s Office of Bar Counsel nor Hensley has
j sought review by the Court under SCR 3.370('7). Furthermore, this Court l
declines to undertake review pursuant to SCR 3.370(8), meaning that the
4 Board’s recommendation is adopted pursuant to SCR 3.370(9).
Order
' ACCORDINGLY, IT IS ORDERED THAT:
1. The Respondent, Genon Ginn Hensley, is found guilty of the
counts described above as recommended by the Board of Governors, and

she is suspended from the practice of law in the Commonwealth of

Kentucky for 181 days.

2. _ As stated in SCR 3.390(a), this order shall take effect on the
tenth day following its entry. Hensley is instructed to promptly take all
reasonable steps to protect the interests of her clients. She shall not
accept new clients or collect unearned fees and{shall comply With the
provisions of SCR 3.130-7.50(5).

3. As required by SCR 3.390, Hensley must, within 10 days
after